                                  GERARD LAW FIRM
                                         1731 East 53rd Street
                                      Brooklyn, New York 11234
                              Phone: (800) 850-4099 Fax: (347) 521-1702
                                  david.gerard@gerardlawfirm.com
                                       www.gerardlawfirm.com

                                       November 11, 2020

VIA ECF

Hon. Dora L. Irizarry
United States District Court
Eastern District of New York
225 Cadman Plaza East, Room 709S
Brooklyn, New York 11201


  RE: Windward Bora LLC v. Mosammat Begum, et al., 18-cv-06423-DLI-RER

Dear Justice Irizarry:

         The Defendant would like time to respond to the letter submitted to the Court on
November 10, 2020. The Defendants respectfully submit that the documents filed with the
New York Secretary of State show that Credit Corp Solutions Inc. is a Delaware Corporation
with its principal office located in the Philippines and as a result of the fact that the principal
office in the Philippines it appears that the Court lacks diversity as both the Plaintiff and
Defendant are aliens. A copy of the document is attached.
      Defendant submits that the documentation submitted does not establish that Credit
Corp Solutions Inc. is not an alien corporation.
        Defendant also submits that Plaintiff is not able to discontinue this action against
Credit Corp Solutions Inc. They are a necessary party. The dispute between Credit Corp
Solutions Inc and Plaintiff has not been settled or resolved, as such Plaintiff cannot
discontinue against them to maintain diversity. This is not a situation where there has been a
settlement which has taken the [non-diverse] defendants out of the case, so as to leave a
controversy wholly between the plaintiff and the diverse defendant. Plaintiff will simply have
to sue them in state court to resolve their dispute with them. Nocelli v. Kaiser Gypsum Co.,
Inc., 19-CV-1980 (RA), 2020 WL 230890, at *3 (S.D.N.Y. Jan. 15, 2020)


                                                                          Very truly yours,


                                                                          David Gerard, Esq.



CC:    Alyssa Knapper (VIA ECF); Alan Weinreb (VIA ECF)
